Citation Nr: 0909513	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  99-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a tear of the medial collateral ligament and 
fracture of the proximal tibia and fibula, left knee (other 
than arthritis with limitation of motion since April 21, 2003 
and scars), due to a shell fragment wound, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee with limitation of motion from 
April 21, 2003. 

3.  Entitlement to a rating in excess of 10 percent for a 
residual shell fragment wound scar, left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, continued a 10 
percent rating for residuals of a shell fragment wound of the 
left knee.  During the course of the appeal, a separate 10 
percent rating was granted for a shell fragment wound scar of 
the left knee, effective from the date of receipt of the 
current claim for an increased rating (June 19, 1997), and 
pursuant to a Board decision in March 2006, the RO granted 
service connection and a separate 10 percent rating for 
arthritis of the left knee, effective from April 21, 2003 
(date of VA examination).  

This appeal was most recently before the Board of Veterans' 
Appeals (Board) in March 2006, at which time the Veteran's 
claim for higher ratings for his service-connected residuals 
of a shell fragment wound of the left knee region, to include 
residuals of a tear of the medial collateral ligament and 
fracture of the proximal tibia, along with a separately rated 
shell fragment wound scar, and claims of entitlement to 
service connection for residuals of a shell fragment wound of 
the right arm, other than a scar, and entitlement to an 
increased rating for scarring of the right arm, were remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to permit the AMC to conduct additional development 
specified by the Board. 

While the case remained in remand status, and following the 
conduct of a VA medical examination in October 2006, in a 
rating decision of February 2008, the AMC granted entitlement 
to service connection for residuals of a shell fragment wound 
of the right arm (above the elbow), with injury to Muscle 
Group VI and a scar, with assignment of a 10 percent 
evaluation therefor.  As a notice of disagreement has not 
been received regarding the rating or effective date assigned 
for this disability, there is no issue relating to residuals 
of a shell fragment wound of the right arm on appeal.  

Notice is taken, however, that in response to the AMC's 
action, the Veteran's representative appears to advance a 
claim for an increased rating for service-connected residuals 
of a shell fragment wound of the right forearm (below the 
elbow) with Muscle Group VIII involvement.  See Informal 
Hearing Presentation dated in September 2008.  Such matter 
was most recently denied in the Board's decision of March 
2006.  As a new claim for a higher rating has not been 
appropriately developed or adjudicated by VA to date, it is 
referred to the RO for initial consideration.  
 
As to the issues that remain in appellate status, given the 
fact that the Veteran has three separate ratings for his 
service-connected residuals of a shell fragment wound to the 
left knee region and the RO's recharacterization of such 
residuals after implementing the Board's decision granting 
service connection for arthritis of the knee, the procedural 
history in this case, as well as the relevant medical 
evidence and applicable rating criteria is complex.  The 
relevant procedural history pertaining to the Veteran's 
residuals of a shell fragment to the left knee is summarized 
below.

A September 1969 RO decision, in pertinent part, granted 
service connection and assigned a 10 percent rating for 
residuals of a shell fragment wound to the left knee region, 
to include a fracture of the proximal tibia (knee).  During 
the course of this appeal, in July 2003, the RO continued the 
10 percent rating, in lieu of the aforementioned, for 
"limitation of motion of the left knee".  A July 2003 RO 
decision "granted service connection" for a shell fragment 
wound scar of the left knee and assigned a separate 10 
percent rating, effective from June 19, 1997 or the date of 
receipt of the current claim for an increased rating.  In May 
2006, the AMC granted service connection and a separate 10 
percent rating for arthritis of the left knee; as the 
assigned effective date was April 21, 2003, the date of a VA 
examination that initially showed arthritis by X-ray, this is 
a claim for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).

The Board notes that under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  Thus, separate ratings for arthritis and 
limitation of motion of a knee violate the rule against 
pyramiding.  38 C.F.R. § 4.14.  

Notwithstanding the foregoing, when a veteran has separate 
and distinct manifestations attributable to the same injury 
as in this case, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
While the RO's rating limitation of motion and arthritis 
separately was erroneous, its granting a third 10 percent 
rating for arthritis was proper.  That is, as explained in 
the decision below, in addition to the arthritis with 
limitation of motion, the Veteran's residuals of a left knee 
ligament tear are manifested by slight instability.  Thus, 
separate 10 percent ratings are warranted for arthritis with 
limitation of motion and a ligament tear with instability.  
See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  Simply put, while 
the RO was correct in assigning an additional 10 percent 
rating based upon the grant of service connection for 
arthritis, it should have rated arthritis and limitation of 
motion together and retained the separate 10 percent rating 
for the ligament tear with instability.    

In view of the foregoing, the Veteran's three separate 10 
percent ratings for his residuals of a shell fragment wound 
to the left knee region are more properly characterized as 
follows: arthritis with limitation of motion, rated 10 
percent since April 21, 2003; a shell fragment wound scar, 
rated 10 percent; and residuals of a fracture of the proximal 
tibia and fibula (knee) and tear of the medial collateral 
ligament of the left knee (other than arthritis with 
limitation of motion since April 21, 2003), rated 10 percent.  
The Board notes that such characterization is not a rating 
reduction; the current three separate 10 percent ratings for 
the Veteran's left knee disability are maintained and they 
are more consistent with the applicable rating criteria. 

The Board further notes that, while the effective date for 
the grant of service connection for arthritis is April 21, 
2003, which is the date a VA X-ray showed arthritic changes 
in the Veteran's left knee, any limitation of motion of the 
knee will be considered in rating the Veteran's residuals of 
a tear of the medial collateral ligament and fracture of the 
proximal tibia and fibula, left knee (other than arthritis 
with limitation of motion since April 21, 2003 and scars), 
due to a shell fragment wound, that is apparent prior to 
April 21, 2003.  

As the Veteran's left knee scar is due to the in-service 
shell fragment wound and has been present since the injury, 
the Board finds that the separate 10 percent rating is not an 
initial evaluation but rather a separate rating for one of 
the residuals of the shell fragment wound to the left knee 
region.  Esteban, supra.  There is no longer any practical 
difference between a claim for a higher initial rating and a 
claim for an increased rating with respect to the potential 
for staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007) (staged ratings are appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings).

With respect to the Veteran's arthritis of the left knee, as 
it is a claim for a higher initial rating, it is arguably not 
on appeal; the Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision and, after the issuance of 
a timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2006); Roy v. Brown, 5 Vet. App. 554 
(1993).  However, in this case, all of the issues decided 
herein stem from the same injury: a shell fragment wound to 
the left knee region.  The Veteran filed a claim for a higher 
rating for all of his residuals of that injury in 1997, which 
led to the rating action that is the subject of this appeal.  
It is clear that the Veteran is seeking the maximum ratings 
allowed for his separately rated residuals of the shell 
fragment wound and, as noted above, the procedural history of 
this appeal has been confusing to say the least.  Congress 
has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 
F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).  In view of the foregoing, all of the 
issues as styled on the title page of this decision are in 
appellate status. 

An issue of entitlement to a separate rating for atrophy of 
the left quadriceps muscle (thigh), secondary to a shell 
fragment wound to the left knee region, is raised by the 
record.  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran sustained a shell fragment wound to the left 
knee, which resulted in a cortical fracture of the proximal 
tibia (knee), tear of the medial collateral ligament, and two 
retained metallic fragments. 

2.  The veteran's service connected tear of the medial 
collateral ligament and fracture of the proximal tibia and 
fibula due to a shell fragment wound are not manifested by 
subluxation, ankylosis or frequent episodes of locking with 
pain and effusion into the joint; there is no more than 
slight instability or more than overall slight functional 
impairment of the left knee; flexion of the knee was not 
limited to less than 45 degrees and extension was not limited 
to more than 5 degrees prior to April 21, 2003.     

3.  The veteran's service connected arthritis of the left 
knee is manifested by pain and limitation of motion; however, 
flexion of the knee has not been limited to less than 45 
degrees and extension has not been limited to more than 5 
degrees since April 21, 2003.

4.  The Veteran's service-connected shell fragment wound scar 
of the left knee has been reported as 6 cm. in size and at 
another point 3 inches, which is much less than 144 square 
inches; it is relatively superficial in nature and without 
evidence of poor nourishment or ulceration but it has been 
tender or painful to palpation.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a torn medial collateral ligament of the left 
knee and a status-post fracture of the proximal tibia and 
fibula (knee) with retained shell fragments and limitation of 
motion (prior to April 21, 2003), have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 
(2002); 5257, 5262 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for arthritis with limitation of motion of the left 
knee since April 21, 2003 have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2008); VAOPGCPREC 23-97; VAGCOPPREC 9-98.

3.  The criteria for a rating in excess of 10 percent for a 
shell fragment wound scar of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002); Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

This matter has been remanded by the Board in March 2001 and 
March 2006, in order to facilitate the conduct of additional 
evidentiary and/or procedural development.  All of the 
actions previously sought by the Board through its prior 
development requests appear to have been completed in full 
and neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through  the VCAA letters sent by the RO or AMC in December 
2004, April and September 2006, and January 2007.  Although 
now no longer required, he was thereby notified that he 
should submit all pertinent evidence in his possession.  He 
was also afforded notice pursuant to the holding in Dingess-
Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
veteran-appellant subsequent to the entry of the RO's initial 
decision.  VCAA notice, specifically that pertaining to the 
Court's holding in Dingess/Hartman, as well as notice 
involving claims for increase per the holding of the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), were 
furnished at an even later date, in contravention of 
Pelegrini.

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption. Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . VA 
has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889. 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the February 2008 supplemental 
statement of the case by the AMC.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of a notification 
defect).  Moreover, a factual predicate for the assignment of 
a schedular rating in excess of 10 percent for the veteran's 
left knee disorder, other than arthritis, limitation of 
motion, or scarring, is lacking.  Sanders, supra (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  On that basis, and in the absence 
of any allegation of prejudice by or on behalf of the 
veteran, the Board cannot conclude that any defect in the 
timing or substance of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In this case, the veteran did not receive VCAA notice 
specifically tailored to comply with Vazquez-Flores.  
However, with respect to the claim for a higher initial 
rating for arthritis of the left knee with limitation of 
motion since April 21, 2003, since this claim is a downstream 
issue from that of service connection, Vasquez notice is not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  As discussed in more detail below, 
the current 10 percent rating for the shell fragment wound 
scar is the maximum schedular evaluation allowed under the 
criteria for rating scars.  As to the remaining residuals of 
a shell fragment wound of the left knee, in reviewing written 
argument submitted by and on behalf of the Veteran during 
this lengthy appeal, the Board finds that he has actual 
notice of the applicable rating criteria.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  See, e.g., briefs submitted on 
behalf of the veteran, dated in September 2005 and September 
2008  

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes service 
medical records, as well as various examination and treatment 
records compiled during post-service years by VA and non-VA 
sources.  In addition, the veteran has been afforded multiple 
VA medical examinations during the course of the instant 
appeal, which have revealed findings that are adequate for 
rating purposes.  As the record is deemed to be sufficient to 
permit fair and accurate adjudication of the issues presented 
by this appeal, the Board may proceed to adjudicate the 
merits of such claim without remand for additional action.  
38 C.F.R. §§ 3.326, 3.327 (2008).

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

Pertinent Legal Authority

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).   As noted above, in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Court held that "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings shown distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  The Court found no basis for 
drawing a distinction between initial ratings and increased- 
rating claims for applying staged ratings.

When assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 
4.59, the rating for an orthopedic disorder must reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

With respect to disabilities of the knee, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5262, set forth relevant 
provisions.  Specifically, Diagnostic Code 5256, which 
governs ankylosis of the knee permits a 30 percent rating for 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, while a veteran will garner 
a 40 percent rating with flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a veteran has 
flexion between 20 degrees and 45 degrees, he will generate a 
50 percent rating and knee ankylosis that is extremely 
unfavorable, with flexion at an angle of 45 degrees or more 
warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.

Diagnostic Code 5257 governs other impairment of the knee.  
It assigns respective ratings of 10, 20 and 30 percent for 
slight, moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for cartilage, semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, 
while Diagnostic Code 5259 allows a maximum of 10 percent for 
cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 
4.71a, Diagnostic Codes 5258, 5259.

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula characterized by malunion with moderate knee or ankle 
disability warrants a 20 percent evaluation, while malunion 
with marked knee or ankle disability garners a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Impairment 
of the tibia and fibula manifested by nonunion with loose 
motion, requiring a brace generates a maximum 40 percent 
evaluation under this Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

It is pertinent to note in this case, service connection and 
a 10 percent rating is in effect for a left ankle disability.  
The disabilities at issue stem from a shell fragment wound 
the left knee region.  To the extent that Diagnostic Code 
5262 is applicable to this appeal, consideration is in order 
for left knee impairment; the ankle is rated separately and 
is not at issue here.

Consideration of pain and functional loss is required only 
with respect to those DCs where the basis for rating is 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).

VA's General Counsel held, in VAOPGCPREC 23-97, that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under DC 
5257, the veteran must also have limitation of motion under 
DC 5260 or 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under DC 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.

Separate ratings under DC 5260 (leg, limitation of flexion) 
and Diagnostic Code 5261 (leg, limitation of extension), both 
codified at 38 C.F.R. § 4.71a, may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004.  

In terms of disability ratings for scars, the Board comments 
that at the time the veteran filed his 1997 increased rating 
claim, the following pertinent provisions were in effect: 
Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a veteran with 
a superficial scar, poorly nourished, with repeated 
ulceration would receive a maximum 10 percent rating, while, 
pursuant to Diagnostic Code 7804, a veteran would garner a 
maximum 10 percent evaluation for having a superficial, 
tender scar that was painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2001).  Other 
scars were to be rated on the limitation of function of the 
part affected, according to Diagnostic Code 7805 (2001).

The applicable section of the Code of Federal Regulations 
setting forth the rating criteria for scars underwent a 
change during the pendency of this case, effective from 
August 30, 2002.  See 67 Fed. Reg. 49596 (July 21, 2002); 67 
Fed. Reg. 58448 (Sept. 16, 2002).  As a general matter, 
"[c]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Kuzma v. Principi, 341 F.3d 1327, 
1328 (Fed. Cir. 2003) (internal quotation marks and citation 
omitted).  Accordingly, when a new statute or regulation has 
been promulgated while a claim is still pending, the new 
provision will apply only to the period on and after its 
effective date, unless otherwise clearly indicated by the 
statute or regulation, while the former provision will apply 
to the pending claim prior to that effective date.  Id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issue in this appeal relating to 
a rating of scars spans both before and after the amendment, 
the Board must evaluate the veteran's scars under both the 
pre-August 2002 amendment version of 38 C.F.R. § 4.118 as 
well as the post-August 2002 amendment version, with the 
latter amendment effective from August 30, 2002. 

From August 30, 2002, pertinent Diagnostic Codes of 38 C.F.R 
§ 4.118 provided as follows: For a scar, other than on the 
head, face and neck, which was superficial and did not cause 
a limitation of motion, a veteran would receive a maximum 10 
percent evaluation if it covered an area of 144 square inches 
or greater under Diagnostic Code 7802.  Pursuant to 
Diagnostic Code 7804, a veteran would garner a maximum 10 
percent rating for a superficial scar that was painful on 
examination.  The regulation defines a "superficial scar" as 
one that was not associated with underlying soft tissue 
damage.  38 C.F.R § 4.118, Diagnostic Codes 7802, Note (2) & 
7804, Note (1) (2007).  Under Diagnostic Code 7805, other 
scars should be rated on limitation of function of the 
affected part.  38 C.F.R § 4.118, Diagnostic Code 7805 
(2008).

Substantive changes to the rating criteria for the skin and 
specifically, scars, were again made during this appeal.  VA 
has published notice of additional regulatory changes to be 
effective October 23, 2008, for claims received on or after 
that date. See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the 
current claim was filed prior to October 23, 2008, these most 
recent changes to rating scars are not applicable to this 
appeal. 
  
Factual Background

Certain background information is of significance, which is 
hereinafter briefly summarized.  

Service treatment records show that the veteran was 
hospitalized in December 1967 after having sustained a shell 
fragment wound of the left lower leg with a cortical fracture 
of the proximal tibia.  A fragment wound over the left medial 
collateral ligament of the left knee did not extend into the 
knee joint and the joint was not opened.  Views of the left 
knee revealed two metallic fragments, which appeared to have 
chipped the medial tibial plateau.  Examination of the left 
knee approximately two weeks after hospital admission 
revealed the knee to be grossly unstable medially.  The 
veteran was diagnosed with a torn medial collateral ligament.  
He was placed in a cylinder cast and evacuated to the United 
States for further treatment.  The transfer diagnoses 
included multiple fragment wounds of the knee, leg, and ankle 
with torn medial collateral ligament of the left knee with no 
nerve or artery involvement.  (The veteran's other service-
connected disabilities that are not at issue here include 
residuals of shell fragment wounds to the right thigh, right 
arm, and right forearm, to include various muscle injuries.)

On hospital admission in the United States immediately 
thereafter, the veteran was ambulatory.  Examination revealed 
multiple fragment wounds over the right upper extremity and 
right lower leg.  There were two scars in the right lower 
extremity measuring between three and five centimeters.  The 
wound of the left knee was well healed.  The ligaments were 
felt to be stable.  There was generalized laxity of all 
ligaments of all joints, thought to be normal for the 
veteran.  There was moderate quadriceps atrophy.  (An issue 
of entitlement to service connection for atrophy of the left 
quadriceps muscle, secondary to a shell fragment wound to the 
left knee region, is raised by the record.  See introduction, 
above.)  Range of motion of the left knee was normal.  The 
veteran was treated initially with guarded ambulation and 
vigorous quadriceps rehabilitation of the left leg and 
general muscle-strengthening exercises of his extremities.  
He was sent on leave for one month to continue muscle-
strengthening exercises.  Upon return, further hospital care 
was received for range of motion and strength of the left 
leg.  At the time of discharge from the hospital, the veteran 
had good range of motion and good strength of the knee.  The 
final diagnoses were of multiple fragment wounds, left knee; 
non-displaced fracture of the left tibial plateau, healed 
without residual disability; and generalized laxity of the 
ligaments of the knee with quadriceps atrophy, improved.  In 
October 1968, the veteran was returned to restricted duty.

During his remaining period of service, the veteran continued 
to complain of pain in the affected areas and received 
periodic treatment.  A limited duty profile was continued.  
X-rays of the left knee in April 1969 revealed two small 
metallic foreign body densities lying proximate to the outer 
aspect of the medial tibial plateau.  The bodies did not 
appear to be within the joint space.  No fracture or other 
deformity was noted.

The separation physical examination revealed a healed scar on 
the medial aspect of the left knee.  The veteran complained 
of swollen and painful joints, cramps in the legs, and 
arthritis with a trick left knee.

A VA examination was performed in August 1969, at which the 
veteran complained of pain, instability, and swelling of the 
left knee.  A history of in-service shell fragment wounds was 
noted.  On examination, the veteran's gait was normal.  The 
left leg revealed a three-inch medial knee scar.  Motion of 
the knee was full and the ligaments stable.  Routine X-ray 
views of the left knee showed no fracture, dislocation, or 
joint abnormality.  The final pertinent diagnosis was of 
residuals of shell fragment wounds of the leg.  

By rating action in September 1969, the RO established 
service connection for left knee disability characterized as 
a fractured left knee, with rating under DC 5299-5262 for 
impairment of the tibia and fibula and assignment of a 10 
percent rating under that DC.  A claim for increase was filed 
by the veteran in June 1997 and he was afforded a VA 
examination in October 1997, showing motion of the left knee 
from 0 to 130 degrees and evidence of medial joint tenderness 
along with generalized tenderness, soreness, and mild pain 
with motion.  The knee ligaments were stable, with a negative 
McMurray's test.  No effusion or severe crepitation was 
noted.  

RO actions in August 1997 and again in May 1998 and August 
1999, confirmed and continued the 10 percent evaluation 
previously assigned under DC 5299-5262 for residuals of a 
fracture of the left knee.  

At his RO hearing in May 1999, the veteran testified that he 
had pain in the lower extremities, which he attributed to the 
shell fragment wounds and secondary arthritis.

The veteran also underwent a VA medical examination in April 
2003.  Photos were taken at that time and associated with the 
examination report on file.  Medial compartment tenderness, 
soreness, aching, and pain were present.  There was active 
range of motion from 0 to 125 degrees, and passive motion 
from 0 to 135 degrees, with mild pain on resisted motion.  
The left knee was stable to mediolateral and anteroposterior 
testing.  The McMurray's test was negative.  No significant 
crepitation was present.  No effusion was noted with motion.  
X-rays were found to identify minimal degenerative arthritic 
changes of the left knee joint, in addition to some deformity 
and irregularity of the proximal shaft of the left fibula.  

The Board by its decision of March 2006 granted entitlement 
to service connection for degenerative arthritis of the left 
knee, and remanded the question of the ratings to be assigned 
for left knee disablement to the AMC for consideration.  
Implementation of the Board's action was accomplished by the 
AMC in May 2006 with the assignment of a 10 percent 
evaluation for left knee arthritis under DC 5003, effective 
from April 2003, with continuation of the previously 
assigned, separate 10 percent rating for "limitation of 
motion of the left knee under DC 5260".  

A private treating physician in a note, dated in September 
2007, indicated that the veteran was experiencing 
difficulties with respect to accomplishing flexion and 
extension movements of the left knee.  Appended physical and 
occupational therapy evaluations identify reductions in range 
of motion of the left knee.  


Analysis

Residuals of a tear of the medial collateral ligament and 
fracture of the proximal tibia and fibula 

The service treatment records show that the Veteran sustained 
a shell fragment wound to the left knee, which resulted in a 
cortical fracture of the proximal tibia (knee), tear of the 
medial collateral ligament, and two retained metallic 
fragments.  Subsequent X-rays showed a chip fracture of the 
medial tibial plateau or proximal tibia and fibula with some 
deformity and irregularity of the proximal shaft of the left 
fibula.  The medical evidence dated proximate to the time of 
the shell fragment wound revealed significant instability of 
the left knee.  There is no appreciable muscle damage in the 
left knee region; given the anatomical location of the 
injury, any muscle damage would be minimal.  See 38 C.F.R. 
§ 4.56a.  (Notwithstanding the foregoing, as noted above, the 
record raises an issue of whether secondary service 
connection is warranted for right quadriceps atrophy.  See 
Introduction, supra.)  It is apparent that the Veteran's 
service connected tear of the medial collateral ligament and 
fracture of the proximal tibia and fibula are well healed and 
there is no indication of left knee subluxation or ankylosis.  
It is apparent that the veteran has had a long-standing 
history of some instability but not more than slight since 
1997, nor is there overall more than slight functional 
impairment of the left knee.  Flexion of the knee is not 
limited to less than 45 degrees and extension is not limited 
to more than 5 degrees prior to April 21, 2003.  (Limitation 
of motion is separately rated with arthritis from April 23, 
2003, the date that arthritis of the left knee was initially 
shown by X-ray examination.)  Accordingly, the criteria for a 
rating in excess of 10 percent for residuals of a torn medial 
collateral ligament of the left knee and a status-post 
fracture of the proximal tibia and fibula with retained shell 
fragments and, prior to April 21, 2003, limitation of motion 
have not been met.  

The Board has considered the veteran's complaints of knee 
pain in conjunction with the range of motion codes, along 
with 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).   However, the range of motion of the left knee 
that has been reported far exceeds what is required for a 
compensable rating for limitation of flexion or limitation of 
extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; 
see also VAOPGCPREC 9-04.  There is no medical evidence to 
show that pain or flare-ups of pain, supported by objective 
findings, have resulted in additional limitation of motion of 
either knee to a degree that more nearly approximates a 
flexion limited to less than 60 degrees or extension limited 
to more than 5 degrees.  There is no medical evidence to show 
that fatigue, weakness, incoordination or any other symptom 
or sign results in such additional limitation of motion of 
the left knee.

There is no clinical or x-ray evidence of dislocation or 
removal of semilunar cartilage.  Thus Diagnostic Code 5258 is 
not applicable and, in any event, there is no medical 
evidence of frequent episodes of locking of the left knee 
with pain and effusion into the joint.  There is no medical 
or X-ray evidence of genu recurvatum.  

In view of the foregoing, the criteria for a rating in excess 
of 10 percent for residuals of a torn medial collateral 
ligament of the left knee and a status-post fracture of the 
proximal tibia and fibula with retained shell fragments and, 
prior to April 21, 2003, limitation of motion, have not been 
met.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 
5261 (2002); 5257, 5262 (2008).

As the preponderance of the evidence is against this claim 
for a rating in excess of 10 percent for a left knee 
disability not involving arthritis or limitation of motion 
since April 21, 2003 or scarring, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a rating in excess 
of 10 percent must be denied.  38 U.S.C.A. § 5107(b); see 
also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

                                                       
Arthritis

With respect to the Veteran's arthritis with limitation of 
motion since April 21, 2003, as indicated above, generally, 
when documented by X-rays, arthritis is rated on the basis of 
limitation of motion under the appropriate DC for the joint 
involved and when read together, DC 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum compensable rating for the 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established but only if the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Under the facts of this case, which do not entail separate 
ratings under DCs 6260 and 5261, it would be a direct 
violation of the prohibition as to pyramiding under 38 C.F.R. 
§ 4.14 (2008) to assign separate, compensable evaluations for 
arthritis and limitation of motion of the left knee.  By law, 
limitation of motion of the left knee cannot be separately 
evaluated under DCs 5260 and 5003.  In this instance, all 
limitation of motion of the left knee, including that 
attributable to arthritis, must be evaluated together, with 
the remainder of left knee disablement, other than scarring, 
being evaluated separately.  

In addition to arthritis of the left knee, there is some 
indication of pain and limitation of motion of the joint.  
Credible complaints of left knee pain and aching are advanced 
and there is clinical evidence of pain, as well as joint line 
and medial compartment tenderness.  However, as with the 
first period of time in question, the medical evidence does 
not show flexion of the knee limited to less than 45 degrees 
or extension limited to more than 5 degrees the since April 
23, 2003.  Thus, a rating in excess of 10 percent is not 
warranted under the range of motion codes, nor is separate 
ratings.  See Diagnostic Codes 5260 and 5261; VAOPGCPREC 9-
04.  The Board has considered 38 C.F.R. §§ 4.40 and 4.45 to 
determine if there is any additional loss of motion of the 
left knee, pursuant to the guidelines set forth in Deluca, 
supra.  There is no medical evidence of additional loss of 
left knee motion due to flare-ups of pain supported by 
objective findings, or weakness, fatigue, incoordination or 
flare-ups of symptoms of any of these or other relevant 
symptoms that results in additional loss of motion, to a 
degree that would support a rating in excess of 10 percent.  
38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca, 8 Vet. App. at 202.   

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for arthritis of the left knee 
with limitation of motion from April 21, 2003.  Accordingly, 
the benefit of the doubt doctrine does not apply to this 
issue.  38 U.S.C.A. § 5107(b); Ortiz, supra.

                                                          
Scar

The medical evidence shows that the Veteran's service-
connected shell fragment wound scar of the left knee is 6 cm. 
Or 3 inches in size, which is much less than 144 square 
inches.  It has been reported as relatively superficial in 
nature and without evidence of poor nourishment or 
ulceration.  There is some clinical evidence of tenderness or 
pain upon physical examination but the current 10 percent 
rating takes this into account.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to or since August 30, 2002).  
Accordingly, the criteria for a rating in excess of 10 
percent for a shell fragment wound scar of the left knee have 
not been met.  C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002); Diagnostic Codes 7801-7805 (2008).

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for a shell fragment wound 
scar on the knee, the benefit of the doubt doctrine is not 
applicable and the veteran's claim must be denied. See 38 
U.S.C.A. § 5107(b); Ortiz, supra. 

                                              Extraschedular 
Rating 

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  In this case, 
there is no indication that multiple periods of 
hospitalization have been necessitated for management of the 
veteran's left knee disorder and the existence of a marked 
interference with employment due exclusively to any of his 
left knee disabilities is likewise not shown.  Accordingly, a 
referral for a determination of whether the assignment of an 
extraschedular rating is appropriate is not warranted.

                                                             
                                                            
ORDER

A rating in excess of 10 percent for residuals of a torn 
medial collateral ligament of the left knee and a status-post 
fracture of the proximal tibia and fibula (knee) with 
retained shell fragments and, prior to April 21, 2003, 
limitation of motion is denied.

An initial rating in excess of 10 percent for arthritis with 
limitation of motion of the left knee since April 21, 2003, 
is denied.

A rating in excess of 10 percent for a shell fragment wound 
scar of the left knee is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


